Citation Nr: 0611651	
Decision Date: 04/24/06    Archive Date: 05/02/06

DOCKET NO.  03-28 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Evaluation of degenerative joint disease of the right 
shoulder, currently evaluated as 10 percent disabling from 
September 24, 2001.

2.  Evaluation of degenerative joint disease of the cervical 
spine, currently evaluated as 10 percent disabling from 
September 24, 2001.

3.  Evaluation of degenerative joint disease of the lumbar 
spine, currently evaluated as 10 percent disabling from 
September 24, 2001.

4.  Evaluation of hypertension, currently evaluated as 10 
percent disabling from February 1, 1982.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from October 1961 to January 
1982.

This appeal comes before the Board of Veterans' Appeals 
(Board) from September and November 2002 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  In these decisions, the veteran was awarded 
separate 10 percent evaluations for his degenerative joint 
disease of the right shoulder, cervical spine, and lumbar 
spine; effective from September 24, 2001.  However, an 
increased evaluation of his hypertension was denied.  His 
prior evaluation for this disorder of 10 percent disabling 
was confirmed and continued.  The veteran appealed the 
evaluations of these disabilities.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The claimant 
was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  As these questions are 
involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.

In addition, the veteran requested in his substantive appeal 
(VA Form 9), received in September 2003, a hearing before a 
Veterans Law Judge (VLJ) from the Board sitting at his local 
RO.  See 38 C.F.R. § 20.704(a), (b) (2005).  While the record 
reflects that the veteran has been repeatedly scheduled for 
hearings or informal conferences before a local VA Decision 
Review Officer (DRO), there is no documentation in the claims 
file that the veteran accepted such a hearing in lieu of a 
hearing before the Board.  It is also noted that the veteran 
has been repeatedly unable to attend his scheduled hearings 
due to conflicts with his employment, which apparently 
requires frequent travel and long stays overseas as a private 
contractor in support of U. S. military operations.  See 
38 C.F.R. § 20.704(d) (2005).  In April 2006, the veteran 
contacted the Board and requested that he be afforded a 
hearing before a VLJ via video conference.  On remand, the 
veteran should be scheduled for such a video conference 
hearing.  See 38 C.F.R. §§ 20.700(e); 20.702 (2005).

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).

2.  The veteran should be scheduled for 
the next available hearing before a VLJ 
from the Board via video conference 
hearing.  He should be informed of the 
time, date, and place of the scheduled 
hearing at his last known address.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

(Continued on next page.)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






